Herlihy, J.
Proceeding under article 78 of the CPLR to review a determination of the Board of Regents revoking the petitioner’s nursing license. There is substantial evidence to sustain the finding of guilt as to Specifications “ 1 ” and “ 2 ” of the charges. There is no finding as to Specification “ 3 ” and we conclude that it was dismissed and was not within the ambit of the order of revocation dated September 9, 1964. The unusual aspect of the present proceeding is that the defendant neither appeared nor defended herself at the time of the hearing before the board although in her petition it is admitted that she received a copy of the charges and it further appears that she was sent a copy of a letter dated June 10, 1964 which advised her of the finding of guilt by the committee and notifying her as to the place, date and time to appear, if she wished to be heard. Following the revocation, the petitioner made no application to reopen. If the petitioner is so advised, she may apply for the reissuanee of a nursing license, pursuant to subdivision 7 of section 6911 of the Education Law. Determination confirmed, and petition dismissed, without costs. Gibson, P. J., Reynolds, Aulisi and Hamm, JJ., concur.